Citation Nr: 1419146	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  08-08 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to March 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2010, the Veteran testified before the undersigned at a Board hearing at the RO.  The Veteran also provided testimony at a hearing before a Decision Review Officer in December 2009.  Both transcripts are of record.

In January 2011, the Board reopened the Veteran's claims herein on appeal, and remanded for further development.

The characterization of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has changed during the pendency of this appeal.  Initially, service connection was denied for "stress" (later recharacterized as PTSD) in a January 2007 rating decision (and a subsequent June 2010 rating decision).  As discussed in more detail below, however, the medical evidence of record indicates that the Veteran's mental health disorder has, instead, been classified as a mood disorder.  Thus, the Board is expanding his claim to encompass all acquired psychiatric disabilities, of which it has jurisdiction to consider.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider the scope of a Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record does not contain a competent diagnosis of PTSD.

2.  The preponderance of the evidence is against a finding that a mood disorder had its onset in, or is otherwise related to, the Veteran's active duty service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD and mood disorder, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service connection claims, this notice must address the downstream elements of disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2006 that fully addressed all required notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

All relevant evidence necessary for an equitable resolution of the Veteran's claim have also been identified and obtained.  The evidence of record includes VA outpatient treatment records, Social Security Administration (SSA) records, reports of two VA examinations, statements from the Veteran, and transcripts of the December 2009 and August 2010 hearings.  The Veteran and his representative have not identified any other outstanding relevant evidence.

The Veteran was afforded VA examinations to assess his psychiatric disorder in February 2010 and March 2011.  The reports of these examinations are adequate for rating purposes as they reflect the examiners interviewed and examined the Veteran, reviewed the claims file, and reported the clinical findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Veteran was provided an opportunity to set forth his contentions on the claim during the February 2010 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the February 2010 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board also notes that the case was remanded in January 2011 to obtain any outstanding medical records and to provide the Veteran with an examination with an opinion as to the etiology of his claimed psychiatric disorder.  On remand, as noted above, the Veteran was afforded a VA examination in March 2011.  In a January 2011 letter, the AOJ provided the Veteran with an authorization form and requested that he identify any outstanding pertinent records.  The Veteran did not respond.  Accordingly, the Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  The Merits of the Claim

The Veteran contends that he currently suffers from a psychiatric disability as a result of his time in active duty service.  The Board disagrees.

Governing Law and Regulations

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In order to establish service connection for an acquired psychiatric disorder, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).

PTSD

The record does not contain a diagnosis of PTSD under DSM-IV.  On February 2010 VA examination, the Veteran appeared to have some mild anxiety related to current life problems, including considering how his life had changed since his heart attack and stroke.  The Veteran also reported bad dreams and disturbing thoughts related to his work as a sheriff, but the symptoms did not meet the criteria for a mental disorder.  Although the RO had corroborated the Veteran's alleged stressor, the Veteran did not report the emotional reactions and current symptoms consistent with PTSD related to that stressor.

On March 2011 VA examination, the Veteran completed testing, and his psychometric scores were not consistent with a diagnosis of PTSD.  The examiner found that the Veteran did not have a psychiatric disorder.  The Veteran did not report any persistent re-experiencing, avoidance, and hyperarousal symptoms, and the examiner found that the Veteran definitely did not meet the criteria for PTSD.  Testing also revealed personality traits, but not enough to diagnose a personality disorder.

The remainder of the record is silent for any PTSD diagnosis.

Accordingly, element (1) of 38 C.F.R. § 3.304(f) has not been met, and the Veteran's PTSD claim fails on that basis.



	(CONTINUED ON NEXT PAGE)
Mood Disorder

In treatment documents, the Veteran has been diagnosed with a mood disorder with depressive and anxiety features.  See February 2008 SSA contract examination.  As such, the first Hickson element has been met.

The remaining inquiries pertain to whether there is medical or credible lay evidence of in-service incurrence or aggravation of a disease or injury and medical evidence of a nexus between the claimed in-service disease or injury and the current diagnosis of mood disorder.  

Regarding the second Hickson element, service treatment records are silent for any complaints of symptoms or diagnoses of a mood disorder.  The post-service evidence does not reflect any indication of a mood disorder for over 30 years after active military service.  The Board notes that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, the psychologist who performed the February 2008 SSA examination diagnosed the Veteran with mood disorder due to heart disease and strokes.  The Veteran is not service connected for either of these disabilities.  No mention of the Veteran's active duty service was made, either by the Veteran or the psychologist.

Due to the lack of symptomatology in service, the lack of any evidence even suggesting a link between the currently-diagnosed mood disorder and service, and the SSA examiner's diagnosis that relates the mood disorder to nonservice-connected disabilities, the Board finds that the second and third Hickson elements have not been met, and the Veteran's claim for mood disorder fails on those bases.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and mood disorder, is denied.


REMAND

A remand by the Board confers on an Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . remand orders of the Board . . .  are not complied with, the Board itself errs in failing to ensure compliance."  Id.

As noted above, the claim was remanded in January 2011 for further development.  The Board instructed the RO to afford the Veteran a VA examination for his low back disorder, where the examiner was asked to opine regarding the etiology of the Veteran's disability.

On examination in March 2011, the examiner found that the Veteran's lumbosacral sprain was less likely than not incurred in or caused by his reported in-service injury.  As rationale, the examiner noted that she was unable to identify in the record any statement by military health personnel mentioning any complaint about back pains or any significant limitations of the Veteran's low back or extremities.  She also found that there was no objective evidence of clinical complaints related to his back until 2005.  She found, therefore, that while there was a likelihood that his back condition might be associated to the reported injury from 1972, on the basis of the available evidence, she was forced to say that the likelihood was less than 50 percent.  

The opinion provided on the prior remand did not consider the various lay statements of record from the Veteran, that since his accident in service, he reinjured his back again in service, and has had progressively worsening low back pain since.  See December 2009 RO Hearing Tr. at 2; April 2004 VA outpatient consult/physical therapy record.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals, such as neck pain.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court has held that a VA examination is inadequate where it ignores the claimant's statement of in-service incurrence.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

The March 2011 VA examination is also inadequate as the examiner noted as rationale for her opinion that the Veteran did not have documented evidence of a back injury or objective evidence of clinical complaints until 2005.  The Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Further, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As such, this rationale is problematic, considering the Veteran has asserted that he suffered two in-service pull injuries, as well as from progressively worsening back pain since that time.  

Finally, it does not appear that the examiner reviewed the SSA records which provide further background about the Veteran's work history and strain on his back.

As the VA examiner did not discuss this relevant lay history, the Board finds that this VA examination is inadequate for entering a final decision.  West v. Brown, 7 Vet. App. 70, 77-78 (1994).  Therefore, an examiner should provide a new opinion, based on all relevant evidence, both medical and lay.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records from the VA Medical Center in Marion, Indiana.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of Step 1, forward the Veteran's complete claims file to the same examiner (if available) who administered the March 2013 VA examination to determine the etiology of his spine disabilities.  The entire claims file, to include any relevant records contained in Virtual VA and VBMS, should be made available to and be reviewed by the examiner in conjunction with the evaluation.  The examiner should also review the SSA records that document further history about the Veteran's back.

After a full review of the record, the examiner should provide an opinion on the following question, as to each diagnosed spine disability:

Is it at least as likely as not (50 percent or greater) that the disability is related to military service, to include an alleged pull injury of his lower back in 1972?  In so opining, please consider that the Veteran has stated that after his initial in-service injury, he re-injured his back again in service, and approximately 8 or 9 more times since service.  See RO Hearing Tr. at 2.

If this examiner is not available, the claims folder should be forwarded to another qualified medical practitioner.  If deemed necessary, the Veteran should be scheduled for another appropriate examination.


A comprehensive rationale must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal, considering all relevant evidence associated with the paper and electronic claims file.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


